Citation Nr: 1008793	
Decision Date: 03/09/10    Archive Date: 03/17/10

DOCKET NO.  07-29 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1943 to 
December 1945.  The Veteran died in December 2004.  The 
appellant is his surviving spouse.


The issue of entitlement to dependency and indemnity 
compensation under the provisions of 38 U.S.C.A. § 1151 has 
been raised by the appellant in her May 2005 correspondence, 
but has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  When VA receives a complete or 
substantially complete application, it will notify the 
claimant of any information and medical or lay evidence that 
is necessary to substantiate the claim.  VA will inform the 
claimant which information and evidence, if any, the claimant 
is to provide to VA and which information and evidence, if 
any, that VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2009).

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United 
States Court of Appeals for Veterans Claims (Court) addressed 
VA's 38 U.S.C.A. § 5103(a) notice obligation in the context 
of a claim for dependency and indemnity compensation (DIC) 
benefits under 38 U.S.C.A. § 1310.  The Court held that, 
because the RO's adjudication of a DIC claim hinges first on 
whether a veteran was service-connected for any condition 
during his or her lifetime, the § 5103(a) notice in such a 
claim must include, inter alia, a statement of the conditions 
(if any) for which a veteran was service-connected at the 
time of his or her death.  Hupp, 21 Vet. App. at 352.

The VCAA notice letter provided to the appellant in June 2007 
does not satisfy the requirements of Hupp.  On remand, the 
AMC/ RO should provide VCAA notice that includes : (1) a 
statement of the conditions, if any, for which the veteran 
was service-connected at the time of his death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service- 
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service-connected. See Hupp, supra.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the claimant 
obtain other relevant medical records.  38 U.S.C.A. 
§ 5103A(d) (West 2002);  38 C.F.R § 3.159 (2009). 

The Veteran's death certificate indicates that he died at St. 
Joseph's Hospital in Orange, California.  Records from St. 
Joseph's Hospital have not been obtained.  A remand is 
necessary in order to obtain the records and associate them 
with the claims file.

The appellant's statements indicate that the Veteran received 
treatment at another hospital prior to being transferred to 
St. Joseph's; however, the appellant did not specifically 
identify the hospital.  The AMC/ RO should contact the 
appellant and clarify where the Veteran was treated prior to 
St. Joseph's.  The AMC/RO should then obtain medical records 
from any other hospital(s) identified by the appellant.   

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should send the appellant 
and her representative a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) (1) a statement of the 
conditions, if any, for which a veteran 
was service-connected at the time of his 
death; (2) an explanation of the evidence 
and information required to substantiate a 
DIC claim based on a previously service- 
connected condition; and (3) an 
explanation of the evidence and 
information required to substantiate a DIC 
claim based on a condition not yet 
service-connected in accordance with Hupp 
v. Nicholson, 21 Vet. App. 342 (2007).   

2.  The records of the Veteran's treatment 
at St. Joseph's Hospital should be 
obtained and associated with the claims 
file.  The appellant should be notified of 
the status of all requests for records.

3.  The appellant should be requested to 
identify any other hospitals where the 
Veteran was treated and provide consent 
for the release of records.  Any records 
obtained should be associated with the 
claims file.  The appellant should be 
notified of the status of all requests for 
records.

4.  Following the requested development, 
the claim should be readjudicated based 
upon all of the evidence of record.  If 
the benefit sought on appeal remains 
denied, the appellant should be provided 
with a supplemental statement of the case 
and should have an opportunity to respond.  
The case should then be returned to the 
Board.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



